MEMORANDUM **
Jesus Ramon Rodriguez Lopez and his wife Maria del Socorro Quinones Mendoza, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals dismissing their appeal from an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
The petitioners contend that the IJ violated their due process rights by refusing to grant a continuance. This claim is not colorable because there is no evidence in the record that the petitioners requested a *641continuance. See Martinez-Rosas v. Gonzales, 424 F.Sd 926, 930 (9th Cir.2005) (to be colorable, the claim must have some possible validity).
The petitioners’ contention that the agency violated their due process rights by disregarding their evidence of hardship is also unavailing. See id. (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.